                 Case 1:19-cr-00515-LTS Document 56 Filed 09/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------X
                                                          :
UNITED STATES OF AMERICA
                                                          :   19CR515-01

          -against-                                       :   ORDER
                                                     :
Jan Carlos Gonzalez-Fernandez
                                                          :
          Defendant
                                                          :
------------------------------------X


          Laura Taylor Swain, United States District Judge:

       ORDERED that the defendant’s conditions of release be modified to remove GPS monitoring on
September 16,2021 prior to surrender to Bureau of Prisons.



   Dated: New York, New York
                       15
           September ______, 2021


                                                         SO ORDERED:




                                                          /s/ Laura Taylor Swain
                                                        _______________________________
                                                    Honorable Laura Taylor Swain
                                                        United States District Judge
